Opinion filed January 26, 2006












 








 




Opinion filed January 26, 2006
 
 
 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00410-CV 
                                                    __________
 
                              DMG
UNDERGROUND, INC., Appellant
                                                             V.
    KELLY
CLARK, AS PRESIDENT OF HYDRO-X EXCAVATION, Appellee
 

 
                              On
Appeal from the County Court at Law Number 2
                                                           Ector
County, Texas
                                               Trial
Court Cause No. cc2-16,874
 

 
                                             M
E M O R A N D U M   O P I N I O N
 
DMG Underground, Inc. has filed in this court a
motion to dismiss its appeal.  In its
motion, DMG states that the parties have fully compromised and settled all
issues.  The motion is granted.
The appeal is dismissed.
 
PER CURIAM
January 26, 2006
Panel
consists of: Wright, C.J., and
McCall, J., and Strange, J.